DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
Currently, claims 1, 2, 4-10, and 12-21 are pending with claims 3 and 11 cancelled, claims 10 and 19-21 withdrawn, and claims 1 and 16 amended. The following is a complete response to the September 2, 2022 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of limitations in claim 1 that includes “an electrode comprising a first conductive polymer fabric”, “a conductive polymer coating fabric wiring element … directly connected to, the electrode” and “wherein the electrode and the conductive polymer coated fabric wiring element are free of metal” must be shown or the feature(s) canceled from the claim(s). Similar rationale is equally applicable to claim 16.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites the limitations of “an electrode comprising a first conductive polymer fabric”, “a conductive polymer coating fabric wiring element … directly connected to, the electrode” and “wherein the electrode and the conductive polymer coated fabric wiring element are free of metal”. The Examiner has reviewed the instant disclosure including the Specification and Drawings but has failed to find support for the direct connection of the wiring element to the conductive polymer coated fabric wiring element when both are also required to be “free of metal”.
Applicant has set forth in both the Remarks filed July 29, 2022 and September 2, 2022 that exemplary support for such subject matter can be found in examples 15/16 and paragraph [0203]. The Examiner is of the position, with respect to paragraph [0203], that such disclosure contemplates the connection of the ECG electrodes to PEDOT:PSS wires. This disclosure, however, specifically states that the fabric swatches “cut and connected to Ag/AgCl snap buttons for input to ECG amplifier” and that the “electrodes and Ag/AgCl were connected with PEDOT:PSS wires”. 
Thus, while this disclosure contemplates for a manner of electrical connection between the electrodes and the conductive polymer wires, there is no specific disclosure that this connection was ever contemplated by Applicant at the time of filing to be either of 1) a direct connection between the electrode and the wiring element or 2) free of metal. The Examiner notes, with respect to 1), that the connection between the electrode and wiring element in [0203] is not clearly defined, is never explicitly defined as being “direct”, and is unclear as to the structural relationship/arrangement between each of the elements of the ECG electrode, the wires and the Ag/AgCl snap buttons. The Examiner further notes, with respect to 2), that the disclosure specifically contemplates that this portion of the disclosure that Applicant relies upon for the “direct connection” to specifically require metal in the form of Ag/AgCl buttons thereby failing to meet the limitation in claim 1 of “free of metal”. 
The Examiner has reviewed paragraphs [0200]-[0218] with respect to Applicant-cited examples 15 and 16, but has failed to find any other portion therein that supports the direct connection between the electrode and the wiring element, and which is also free of metal. Paragraph [0208] discusses that “Ag/AgCl snap buttons were used to connect leads to the ECG device”. Similarly, [0216] contemplates that “PEDOT:PSS electrodes were connected with PEDOT:PSS wires via snap buttons for recording ECG signals”. The Examiner is of the position, in view of the disclosure above, that the combination of the claim direct contact between the electrode and the wiring element has not been contemplated as also being when both the electrode and the wiring element are “free of metal” when this disclosure specifically contemplates the use of the Ag/AgCl snap buttons for providing the connection between the electrode and the wiring element. This is even the case as in [0216] when both the electrode and the wiring element is made from the exemplary PEDOT:PSS material.
The Examiner has failed to find any other disclosure in either the remainder of the Specification or Drawings that supports the at-issue combination of limitations.
For the sake of completeness, the Examiner notes that while the both the electrode and wiring element are described with the open-ended transitional phrase of “comprising” in claim 1, the Examiner is of the position that the limitation of “directly connected” precludes intermediary structure such as the disclosed Ag/AgCl snap buttons to be junction between the electrode and the wiring element. This directly impacts the interpretation of later requirement in claim 1 of both the electrode and the wiring electrode to also be “free of metal”.
As such, it is for at least the reasoning set forth above that the Examiner believes that claim 1 fails to comply with the written description requirement of 35 U.S.C. 112(a). Claims 2-, 4-9 and 12-15 are rejected due to their dependency on claim 1.
Regarding claim 16, the Examiner notes that claim 16 is rejected for substantially the same rationale as presented with respect to claim 1 above. Claim 16 has been amended to require the step of “connecting a conductive polymer coated fabric wiring element directly to the electrode” and for “the electrode and the conductive polymer coated fabric wiring element are free of material”.  Claims 17 and 18 are rejected for their dependency on claim 16. Appropriate correction is required.
Response to Arguments
Applicant's arguments on page 15 of the Remarks filed September 2, 2022 with respect to the alleged support of the amended subject matter in each of independent claims 1 and 16 have been fully considered but they are not persuasive. 
The Examiner notes that each of claims 1 and 16 have been rejected as failing to comply with the written description requirement of 35 U.S.C. 112(a) in the action above. Applicant has pointed to the subject matter in [0203] as well as examples 15 and 16 as providing support for the claimed direct connection. The Examiner, however, has provided a number of reasons of why the “direct” connection in particular, and the combination of limitations presented in each of claims 1 and 16 as a whole fail to comply with the written description requirement. The Examiner does not believe that one of ordinary skill in the art, when taking into consideration the totality of the disclosure, would appreciate that a direct connection between the electrode and the wiring element was either implicitly or explicitly supported at the time of filing, especially when taken in combination with the requirement that each of the electrode and the wiring element be “free of metal”.
Applicant’s arguments with respect to the prior rejections of the claims under 35 U.S.C. 103 based on the combination of Sotzing, Pani and Sotzing ‘845 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The pending claims has been rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. The Examiner reserves the right to reconsider this art and grounds of rejection in the future based on Applicant’s response.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794